11-3168-ag
         Lin-Guo v. Holder
                                                                                       BIA
                                                                               A098 980 945
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 25th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                GERARD E. LYNCH,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       ZUO SHI LIN-GUO, AKA ZU SHI LIN,
14                Petitioner,
15
16                           v.                                 11-3168-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Peter Lobel, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Linda S. Wernery, Assistant
27                                     Director; William C. Minick,
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Zuo Shi Lin-Guo, a native and citizen of the People’s

 6   Republic of China, seeks review of a July 12, 2011, decision

 7   of the BIA denying his motion to reopen.      In re Zuo Shi Lin-

 8   Guo, No. A098 980 945 (B.I.A. July 12, 2011).     We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of Li’s motion to reopen for

12   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006).     When, as here, the BIA considers relevant

14   evidence of country conditions in evaluating the motion to

15   reopen, we review the BIA’s factual findings under the

16   substantial evidence standard.      See Jian Hui Shao v.

17   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

18       An alien may file only one motion to reopen and must do

19   so within 90 days of the agency’s final administrative

20   decision.     8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R.

21   § 1003.2(c)(2).     Although Lin-Guo’s motion was indisputably

22   untimely because it was filed more than two years after the


                                     2
 1   agency’s final order of removal, see 8 U.S.C.

 2   § 1229a(c)(7)(C)(i), there is no time limitation for filing

 3   a motion to reopen to apply or reapply for asylum if it is

 4   “based on changed country conditions arising in the country

 5   of nationality or the country to which removal has been

 6   ordered, if such evidence is material and was not available

 7   and would not have been discovered or presented at the

 8   previous proceeding.”     8 U.S.C. § 1229a(c)(7)(C)(ii); see

 9   also 8 C.F.R. § 1003.2(c)(3)(ii).    Here, the BIA did not

10   abuse its discretion in finding that Lin-Guo failed to

11   establish such circumstances based on his newly commenced

12   practice of Christianity in the United States.     See Li Yong

13   Zheng v. U.S. Dep’t of Justice, 416 F.3d 129, 130-31 (2d

14   Cir. 2005) (explaining that a change in “personal

15   circumstances in the United States” did not constitute a

16   change in country conditions excusing the filing deadline

17   for motions to reopen).

18       Moreover, the BIA reasonably concluded that Lin-Guo’s

19   evidence of the persecution of Christians in China did not

20   establish a material change in country conditions since his

21   September 2006 proceedings.     See 8 U.S.C.

22   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii); Matter of


                                     3
 1   S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007)     (noting that in

 2   evaluating evidence of changed country conditions, the BIA

 3   “compare[s] the evidence of country conditions submitted

 4   with the motion to those that existed at the time of the

 5   merits hearing below”).   Indeed, the BIA, referencing the

 6   U.S. State Department reports and newspaper articles in the

 7   record, reasonably determined that, although some of the

 8   evidence described a slight intensification of persecution

 9   of Christians since 2006, the evidence nevertheless failed

10   to establish a material change in country conditions because

11   it described conditions substantially similar to those that

12   existed at the time of Lin-Guo’s 2006 hearing.

13   See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. §

14   1003.2(c)(3)(ii); see also Matter of S-Y-G-, 24 I. & N. Dec.

15   at 257 (explaining that an “incremental or incidental”

16   change in a country’s policies does not constitute changed

17   country conditions for purposes of motions to reopen); Siewe

18   v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“where there

19   are two permissible views of the evidence, the fact finder’s

20   choice between them cannot be clearly erroneous.”).

21       Moreover, the BIA reasonably found that Lin-Guo failed

22   to demonstrate an intensification of persecution of

23   Christians in his native Fuzhou City since his 2006 hearing,

                                   4
 1   as the country conditions evidence in the record did not

 2   describe any incidents of oppression of unregistered

 3   Christians occurring in Fuzhou City.   See 8 C.F.R.

 4   § 1003.2(c)(1); Matter of S-Y-G-, 24 I. & N. Dec. at 257.

 5   Furthermore, the BIA reasonably determined that the letter

 6   written by Lin-Guo’s sister did not constitute material

 7   evidence, as it was vague and lacking in detail, and did not

 8   describe any change in the Chinese government’s treatment of

 9   Christians since 2006.   See 8 C.F.R. § 1003.2(c)(1); see

10   also Abudu, 485 U.S. at 104-05 (recognizing that a movant’s

11   failure to produce material evidence is an independent basis

12   for the denial of a motion to reopen); Xiao Ji Chen v. U.S.

13   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)(holding

14   that the weight afforded to the applicant’s evidence in

15   immigration proceedings lies largely within the agency’s

16   discretion).

17       Accordingly, because substantial evidence supports the

18   BIA’s conclusion that Lin-Guo failed to establish that

19   conditions for Christians in China had materially changed

20   since his 2006 proceedings, the BIA did not abuse its

21   discretion in denying his motion to reopen as untimely.

22   See Ali, 448 F.3d at 517; Jian Hui Shao, 546 F.3d at 169.

23
                                   5
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5




                                6